Citation Nr: 1824579	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected death pension.  


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel









INTRODUCTION

The appellant has alleged, for instance in a November 2013 letter, that the Veteran spent 30 years in service.  While the Veteran's service personnel records and DD-214 have not been associated with the file, they are immaterial to the appellant's claim, as her claim must be denied as a matter of law.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction now rests with the Philadelphia, Pennsylvania, RO.  


FINDING OF FACT

The appellant's countable income for VA purposes during the period on appeal was in excess of $900 per month.  This exceeds the maximum allowable annual combined income for a surviving spouse with no dependents of $8,359.00 in 2012, $8,485.00 in 2013, $8,630.00 in 2014 and 2015, and $8,656.00 from 2016.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C. §§ 1503, 1521, 1541, 5107 (2012); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter in May 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  While the appellant informed VA in February 2016 that she had moved, and VA sent a letter in February 2016 that was addressed to the wrong address, VA has not sent information material to her appeal to the wrong address since February 2016.  Further, the appellant's claim has been denied due to excessive income.  She does not dispute the amount of her countable income or that it exceeds the limits for payment of pension.  In this instance, the case does not turn on the facts, but on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Factual Background and Analysis

A survivor's pension, or death pension benefits, are payable to the surviving spouse because of the non-service connected death of a veteran.  38 U.S.C. §§ 1541, 1543; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or if the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  Qualifying service is service in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case).  38 U.S.C. §§ 1513, 1521; 38 C.F.R. § 3.3. 

Basic entitlement to death pension benefits also requires that the annual income of a surviving spouse must not exceed the maximum annual pension rated (MAPR) specified in 38 U.S.C. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed burial expenses and medical expenses in excess of five percent of the pension rate.  38 U.S.C. § 1503; 38 C.F.R. § 3.271(a).  Fractions of dollars are disregarded when computing income.  38 C.F.R. § 3.271.  General living expenses relating to utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.

The evidence reflects that the appellant has been receiving monthly benefits from the Social Security Administration (SSA) in excess of $900 since she filed her claim in September 2013.  For instance, a May 2014 SSA inquiry indicated the Veteran received $937 per month in December 2013.  In October 2014 she reported that she still receives payments from SSA.  She has not since reported that she no longer receives payments from SSA.  While she reported that she spent $500 on burial expenses, even deducting these costs from the Veteran's annual SSA income, she still exceeds the MAPR.  She was asked repeatedly to provide evidence of unreimbursed medical expenses that could be used to offset her income, and she has not done so.  

As set forth above, a surviving spouse with no dependents cannot receive death pension benefits if her income exceeds a specified annual level.  Because the appellant's income exceeded the statutory limit throughout this appeal, she is not entitled to VA nonservice-connected death pension benefits.  38 C.F.R. § 3.273. While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's long honorable service to the country, it is bound by the laws and regulations governing VA benefits.  Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


